
	
		II
		112th CONGRESS
		2d Session
		S. 3461
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2012
			Mr. Brown of Ohio (for
			 himself, Mr. Wicker,
			 Mr. Kerry, Mr.
			 Blumenthal, Mr. Whitehouse,
			 and Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title IV of the Public Health Service Act to
		  provide for a National Pediatric Research Network, including with respect to
		  pediatric rare diseases or conditions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Pediatric Research
			 Network Act of 2012.
		2.National
			 Pediatric Research NetworkSection 409D of the Public Health Service
			 Act (42 U.S.C. 284h; relating to the Pediatric Research Initiative) is
			 amended—
			(1)by redesignating
			 subsection (d) as subsection (f); and
			(2)by inserting after
			 subsection (c) the following:
				
					(d)National
				Pediatric Research Network
						(1)NetworkIn
				carrying out the Initiative, the Director of NIH, acting through the Director
				of the Eunice Kennedy Shriver National Institute of Child Health and Human
				Development and in collaboration with other appropriate national research
				institutes and national centers that carry out activities involving pediatric
				research, may provide for the establishment of a National Pediatric Research
				Network consisting of the pediatric research consortia receiving awards under
				paragraph (2).
						(2)Pediatric
				research consortia
							(A)In
				generalThe Director of the
				Institute may award cooperative agreements and grants to public or private
				nonprofit entities—
								(i)for planning,
				establishing, or strengthening pediatric research consortia; and
								(ii)for providing basic operating support for
				such consortia, including with respect to—
									(I)basic, clinical, behavioral, or
				translational research to meet unmet needs for pediatric research; and
									(II)training researchers in pediatric research
				techniques.
									(B)ResearchThe
				Director of NIH shall ensure that—
								(i)each consortium receiving an award under
				subparagraph (A) conducts or supports at least one category of research
				described in subparagraph (A)(ii)(I) and collectively such consortia conduct or
				support all such categories of research; and
								(ii)one or more such consortia provides
				training described in subparagraph (A)(ii)(II).
								(C)Number of
				consortiaThe Director of NIH may make awards under this
				paragraph for not more than 20 pediatric research consortia.
							(D)Organization of
				consortiumEach consortium receiving an award under subparagraph
				(A) shall—
								(i)be
				formed from a collaboration of cooperating institutions;
								(ii)be coordinated by
				a lead institution; and
								(iii)meet such
				requirements as may be prescribed by the Director of NIH.
								(E)Supplement, not
				supplantAny support received
				by a consortium under subparagraph (A) shall be used to supplement, and not
				supplant, other public or private support for activities authorized to be
				supported under this paragraph.
							(F)Duration of
				supportSupport of a consortium under subparagraph (A) may be for
				a period of not to exceed 5 years. Such period may be extended by the Director
				of NIH for additional periods of not more than 5 years.
							(3)Coordination of
				consortia activitiesThe Director of NIH shall—
							(A)as appropriate,
				provide for the coordination of activities (including the exchange of
				information and regular communication) among the consortia established pursuant
				to paragraph (2); and
							(B)require the
				periodic preparation and submission to the Director of reports on the
				activities of each such consortium.
							(e)Research on
				pediatric rare diseases or conditions
						(1)In
				generalIn making awards
				under subsection (d)(2) for pediatric research consortia, the Director of NIH
				shall ensure that an appropriate number of such awards are awarded to such
				consortia that agree to—
							(A)focus primarily on
				pediatric rare diseases or conditions (including any such diseases or
				conditions that are genetic disorders (such as spinal muscular atrophy and
				Duchenne muscular dystrophy) or are related to birth defects (such as Down
				syndrome and fragile X));
							(B)conduct or coordinate one or more multisite
				clinical trials of therapies for, or approaches to, the prevention, diagnosis,
				or treatment of one or more pediatric rare diseases or conditions; and
							(C)rapidly and efficiently disseminate
				scientific findings resulting from such trials.
							(2)Data
				coordinating center
							(A)EstablishmentIn
				connection with support of consortia described in paragraph (1), the Director
				of NIH shall establish a data coordinating center for the following
				purposes:
								(i)To
				distribute the scientific findings referred to in paragraph (1)(C).
								(ii)To provide
				assistance in the design and conduct of collaborative research projects and the
				management, analysis, and storage of data associated with such projects.
								(iii)To organize and
				conduct multisite monitoring activities.
								(iv)To provide
				assistance to the Centers for Disease Control and Prevention in the
				establishment of patient registries.
								(B)ReportingThe Director of NIH shall—
								(i)require the data
				coordinating center established under subparagraph (A) to provide regular
				reports to the Director of NIH and the Commissioner of Food and Drugs on
				research conducted by consortia described in paragraph (1), including
				information on enrollment in clinical trials and the allocation of resources
				with respect to such research; and
								(ii)as appropriate,
				incorporate information reported under clause (i) into the Director’s biennial
				reports under section 403.
								(3)DefinitionIn
				this subsection, the term pediatric rare disease or condition
				means a rare disease or condition (as defined in section 526(a)(2) of the
				Federal Food, Drug, and Cosmetic Act) that affects pediatric
				populations.
						.
			
